On Motion for Rehearing.
DUNKLIN, J.
Only four of the jurors testified at the hear"ing of the motion for new trial. They could not know to what extent the other eight ' jurors were influenced by the disdussion of attorneys’ fees. That fact furnishes a further 'reason for our conclusion that it cannot be said that it was shown beyond a reasonable doubt that the remittitur filed removed all taint from the verdict.
The motion for rehearing is overruled, also the motion to certify; it appearing that the Supreme Court has jurisdiction of an application for writ of error to the judgment here rendered. Great Atlantic & Pac. Tea Co. v. Willson (Tex. Sup.) 45 S.W.(2d) 554.